Citation Nr: 0938099	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 18, 
2005, for the grant of service connection for prostate 
cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to September 
1993.  He is the recipient of the Combat Action Ribbon, in 
addition to other awards and decorations.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 RO decision which granted 
service connection for prostate cancer and assigned an 
effective date of October 18, 2005.  The Veteran appeals for 
an earlier effective date for the grant of service connection 
for prostate cancer. 

In a written presentation dated in September 2009, the 
Veteran's representative raised related claims involving 
entitlement to a temporary total rating based upon a need for 
convalescence and entitlement to special monthly 
compensation.  These claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Elevated levels of prostate specific antigen were shown 
in May 2004; prostate cancer was confirmed by biopsy carried 
out at the VA in July 2004.  

2.  The Veteran's claim for entitlement to service connection 
for prostate cancer was received by VA on October 18, 2005.


CONCLUSION OF LAW

An effective date earlier than October 18, 2005, for the 
award of service connection for prostate cancer is not 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§ 3.151, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was diagnosed with prostate cancer in 2004, after 
a routine general medical examination, conducted at the VA in 
May 2004, revealed elevated levels of prostate specific 
antigen.  A biopsy, which confirmed the diagnosis of prostate 
cancer, was carried out at the VA in July 2004.  He then 
filed a claim for entitlement to service connection for 
prostate cancer in October 2005.  The claim was granted, and 
the RO assigned an effective date of October 18, 2005, 
reflecting the date the claim was received by VA.  The 
Veteran is requesting an earlier effective date, asserting 
that because his cancer was diagnosed by VA physicians, an 
earlier effective date, reflecting the date of diagnosis, 
rather than the date of his claim, should be assigned.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Review of the claims file shows that the Veteran was informed 
of the first 3 elements with regard to his claim for 
entitlement to service connection for prostate cancer in a 
letter of October 2005, prior to the initial adjudication of 
his claim in October 2006.  This decision granted service 
connection for prostate cancer and assigned an effective date 
of October 18, 2005.  The veteran appeals for the assignment 
of an earlier effective date.  The Courts have held that once 
service connection is granted the claim is substantiated.  
Thus, additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 
(2007).  Regardless, the Veteran was provided information 
regarding ratings and effective dates in a March 2006 letter.

The Veteran has submitted VA and private medical records in 
support of his claim.  He and his representative have 
presented relevant written argument in support of his claim.  
We note, however, that the resolution of this issue rests 
upon legal interpretation of the governing law and 
regulations, rather than upon factual points.  We are 
satisfied that all relevant and obtainable evidence necessary 
to decide the issue presented has been obtained.  All 
relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to 
service connection granted pursuant to a legal presumption, 
such as the veteran's prostate cancer which was established 
under the legal provisions allowing VA to presume that 
certain defined diseases are due to herbicide exposure, 
governing regulation provides that the effective date will be 
the date entitlement arose, if the claim was received within 
one year after separation from active duty; otherwise the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).  All effective date determinations must be 
based upon the facts found, unless otherwise specifically 
provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

Any VA medical records are deemed to be constructively of 
record in proceedings before the VA, regardless of whether 
they are actually contained in the claims file and available 
to VA adjudicators.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  It is apparently this principle upon which the 
Veteran bases his claim for an earlier effective date, 
arguing that the VA adjudicators had constructive notice of 
his prostate cancer at the time of the initial diagnosis, 
since this diagnosis is recorded in VA medical records.

Once a formal claim for compensation has been allowed, 
receipt of VA medical evidence or private medical evidence 
which shows the reasonable probability of entitlement to 
benefits can be accepted as an informal claim for increased 
benefits or as a claim to reopen a previously-denied claim.  
However, this regulation only applies when such evidence 
relates to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 U.S.C.A. § 501; 38 C.F.R. § 3.157.  

There is no governing regulation which allows a VA medical 
record to serve as an informal claim for service connection.  
Furthermore, the Court has been generally reluctant to 
interpret VA hospitalization or examination records as 
informal claims for entitlement to service connection.  In a 
case involving medical records which a veteran wished to have 
construed as an informal claim for secondary service 
connection, the Court looked for additional supporting 
evidence of the veteran's intent to seek secondary service 
connection, holding that the mere presence of the medical 
evidence does not establish an intent on the part of the 
veteran to seek secondary service connection for the 
psychiatric condition.  "While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant. ...  
The appellant must have asserted the claim expressly or 
impliedly."  Brannon v. West, 12 Vet. App. 32 (1998).   

In this case, although the VA is legally held to have 
knowledge of the Veteran's prostate cancer diagnosis, the VA 
is under no obligation to assume that the Veteran intended to 
file a claim for service connection for that cancer.  The 
burden to file an initial claim for service connection rests 
solely upon the Veteran.  Review of the claims file shows 
that the Veteran did not correspond with the VA after the 
July 2004 diagnosis of his prostate cancer, he initiated no 
contact which could be construed as evidencing a desire to 
file a claim until October 2005, when he filed the claim 
which eventually led to the instant appeal.  Thus, the Board 
holds that the Veteran's VA medical records cannot serve as 
an informal claim for service connection for prostate cancer 
and there is no other communication from the Veteran of 
record which could be construed as an informal claim.  

Because the Veteran apparently did not seek medical care from 
the VA after the July 2004 biopsy, but instead sought cancer 
treatment in the private sector, the one-year earlier 
provision in 38 C.F.R. § 3.157(b)(1) is not applicable 
either, as more than one year elapsed between the July 2004 
biopsy and the October 2005 claim.  Review of the Veteran's 
VA medical records reflects that a copy of a private medical 
record pertaining to the Veteran's prostate cancer was 
forwarded to the VA and placed in the Veteran's medical chart 
on October 12, 2004.  However, because this October 2004 
action does not constitute examination, treatment, or 
hospital admission, the notation dated in October 2004 cannot 
support the assignment of an effective date one year prior to 
the date the Veteran's claim for service connection was 
actually received.

Applying the governing regulation, therefore, because the 
Veteran's claim was not was received within one year after 
separation from active duty; the effective date of the grant 
of service connection must be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii).  In this case entitlement to the 
benefit arose when the cancer was diagnosed in 2004, but the 
claim was not received until October 2005.  As October 2005 
represents the later of the two dates, by operation of law, 
the proper effective date is the one currently assigned, 
October 18, 2005.  An earlier effective date is not warranted 
and the Veteran's appeal must be denied. 

The Veteran's representative contends, "Because of the 
liberalizing of the law, the benefits may be authorized for a 
period of one year prior to the date of receipt of the 
request," and cites to 38 C.F.R. § 3.114.  However, the 
representative does not identify and the Board is unable to 
identify any relevant law or regulation which was amended 
during the pendency of the Veteran's appeal.  As no change in 
law affecting the Veteran's claim has occurred during the 
relevant time period, the provisions of 38 C.F.R. § 3.114 are 
inapplicable to this appeal.

In sum, there is simply no basis for the assignment of an 
effective date earlier than October 18, 2005, for the award 
of service connection for prostate cancer.  The effective 
date assigned reflects the date the Veteran's claim for this 
benefit was received and is the earliest possible effective 
date allowable under the law.


ORDER

An effective date earlier than October 18, 2005, for the 
award of service connection for prostate cancer is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


